UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2094



In re:   EDWARD EAVES,

                Petitioner.



     On Petition for Writ of Mandamus.        (3:16-cv-00129-GCM)


Submitted:   December 15, 2016              Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward Eaves, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Edward Eaves petitions for a writ of mandamus seeking an order

directing the district court to issue an order denying a motion to

dismiss.      We conclude that Eaves is not entitled to mandamus

relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.             Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).         Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Here, the district court granted defendant’s motion to

dismiss Eaves’ employment discrimination case.               The appropriate

way to challenge that ruling is by appealing it.             Mandamus may not

be used as a substitute for appeal.           In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

     The   relief   sought     by   Eaves    is   not   available   by   way   of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials     before   this    court     and

argument would not aid the decisional process.



                                                              PETITION DENIED

                                       2